Exhibit 10.2

 



EXECUTION VERSION

 

 

GSO CAPITAL PARTNERS LP

345 Park Avenue, 31st Floor

New York, NY 10154

 

January 23, 2020

 

Boxwood Merger Corp.

Atlas TC Holdings LLC

8801 Calera Dr.

Austin, TX 78735

Attn: Steven Kadenacy

 

Re:Project Atlas

 

Closing Payment Letter

 

Ladies and Gentlemen:

 

Reference is made to that certain Commitment Letter, dated January 23, 2020, and
each of the Exhibits attached thereto (the “Commitment Letter”), addressed to
you, Boxwood Merger Corp., a Delaware corporation (the “SPAC”), from GSO Capital
Partners LP (together with its affiliates and funds and accounts managed or
advised by it, “GSO,” “we” and “us”), and relating to your intended acquisition
(the “Acquisition”), through Atlas TC Buyer LLC, a newly formed Delaware limited
liability company controlled by you and a wholly-owned subsidiary of Atlas TC
Holdings LLC, a Delaware limited liability company controlled by you
(“Holdings”, and together with the SPAC, “you”), of all of the outstanding
equity interests of Atlas Intermediate Holdings LLC, a Delaware limited
liability company (the “Target”), and to consummate the other transactions
contemplated in the Transaction Summary attached to the Commitment Letter as
Exhibit A thereto. Defined terms used herein but not otherwise defined herein
shall have the meaning set forth in the Commitment Letter. This letter agreement
(this “Closing Payment Letter”) is the Closing Payment Letter referred to in the
Commitment Letter.

 

In consideration for the Commitments made by GSO in connection with the Equity
Financing, Holdings hereby agrees to pay (or to cause to be paid) to GSO, for
its own account or as may be allocated by GSO as set forth below, a closing
payment (the “Closing Payment”) in an amount equal to 2% of the aggregate amount
of the Liquidation Preference of Preferred Units purchased by GSO on the Closing
Date (which Closing Payment shall be in the form of original issue discount on
such Preferred Units). The Closing Payment shall be fully earned, due and
payable on, and subject to the Closing Date of the Transactions and shall be
paid by funding the proceeds of the Commitments to be made by GSO pursuant to
the Commitment Letter net of the Closing Payment.

 

You agree that, once paid, the fees described herein or any part hereof payable
hereunder will not be refundable under any circumstances. All fees payable
hereunder will be paid in immediately available funds and shall not be subject
to reduction by way of setoff or counterclaim. You agree that we may, in our
sole discretion, share all or a portion of any of the fees payable pursuant to
this Closing Payment Letter with any of our respective affiliates, funds,
certain private funds or separate accounts that we manage or advise.

 



 

 

 

You further agree that, for a period of 12 months from the date hereof (such
period, the “Exclusivity Period”), in the event that you or any of your
controlled affiliates consummates any transaction, other than the currently
contemplated Acquisition, that results in the acquisition of all or
substantially all of the equity securities or assets of the Target and its
subsidiaries by you or your controlled affiliates (any such transaction being
called an “Alternate Transaction”) and another institution proposes to provide
equity or debt financing in lieu of the Equity Financing provided by GSO and its
affiliates (the “Alternate Transaction Facilities”), you agree to provide GSO
(if GSO is willing to provide such Alternate Transaction Facilities at the time
of such Alternate Transaction) a reasonable opportunity to provide such
Alternate Transaction Facilities on substantially the same terms and conditions
set forth in the Commitment Letter and on substantially the same economic terms
set forth in this Closing Payment Letter (the “GSO Alternate Transaction
Financing”). You agree and acknowledge that, in connection with the consummation
of the Alternate Transaction, to the extent GSO is willing to provide the GSO
Alternate Transaction Financing, the Issuers shall consummate the GSO Alternate
Transaction Financing. In enforcing its rights hereunder, the parties hereto
acknowledge that GSO will be entitled to seek from a court of competent
jurisdiction any form of equitable relief, including, without limitation,
injunctive relief as well as the right to pursue any and all other rights and
remedies (and recover any and all damages) that may be available at law or in
equity (and in connection with the grant of any equitable relief to GSO by a
court of competent jurisdiction, the parties hereto acknowledge that GSO will
not be required to post any bond or other security). The agreements in this
paragraph shall remain in effect notwithstanding the termination of the
Commitment Letter and shall terminate upon the termination of the Exclusivity
Period.

 

You further agree that GSO shall receive 1,200,000 founder shares. The number of
founder shares to be transferred as described herein is based on a Common Stock
issuance price of $10.00 per share. To the extent that Common Stock is issued at
a price below $10.00, the number of founder shares to be transferred to GSO will
be subject to an anti-dilution adjustment. For the avoidance of doubt, the
transfer of founder shares to any person in connection with their acquisition or
non-redemption of Common Stock shall not be taken into account when determining
the issue price of such Common Stock. The founder shares shall be subject to the
lock-up provisions set forth in that Letter Agreement, dated November 15, 2019,
among the SPAC, Boxwood Sponsor, LLC and the other signatories thereto.

 

It is also understood that this Closing Payment Letter shall not constitute or
give rise to any obligation to provide or arrange any financing, and any such an
obligation will arise only under the Commitment Letter if it becomes effective
in accordance with its terms.

 

Notwithstanding anything herein to the contrary, each of the parties hereto
acknowledges that SPAC has established the Trust Account for the benefit of its
public stockholders, which holds proceeds of its initial public offering. For
and in consideration of SPAC entering into this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, GSO, for itself and for all Purchasers and Related Persons it has
the authority to bind, hereby agrees that it does not now and shall not at any
time hereafter have any right, title, interest or claim of any kind in or to any
assets in the Trust Account (or distributions therefrom to SPAC’s public
stockholders), and hereby waives any claims it has or may have at any time
against or with respect to the Trust Account (or distributions therefrom to
SPAC’s public stockholders) as a result of, or arising out of, any discussions,
contracts or agreements (including this Commitment Letter) among SPAC, Holdings
or GSO and will not seek recourse against the Trust Account (or distributions
therefrom to SPAC’s public stockholders) for any reason whatsoever.

 

This Closing Payment Letter shall constitute a part of the Equity Financing
Documentation for all purposes under the Commitment Letter. This Closing Payment
Letter may not be amended or any provision hereof waived or modified except by
an instrument in writing signed by the parties hereto. This Closing Payment
Letter may not be assigned by any party without the consent of the other party.
This Closing Payment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Closing Payment Letter by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Closing Payment Letter. This Closing Payment Letter is strictly
confidential and may not be shared by you with any other person unless required
by law or consented to by the other parties hereto. This Closing Payment Letter
agreement shall be governed by, and construed in accordance with, the laws of
the State of New York. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR
ACTION ARISING OUT OF THIS CLOSING PAYMENT LETTER OR CONDUCT IN CONNECTION WITH
THIS CLOSING PAYMENT LETTER IS HEREBY WAIVED.

 

[SIGNATURE PAGES TO FOLLOW]

 



2

 

 

  GSO CAPITAL PARTNERS LP       By /s/ Marisa Beeney     Name: Marisa Beeney    
Title: Authorized Signatory



 

[Signature Page to Closing Payment Letter]

 



3

 

 



Agreed and accepted to as of the date first written above:     BOXWOOD MERGER
CORP.       By /s/ Stephen M. Kadenacy     Name: Stephen M. Kadenacy     Title:
Chief Executive Officer         ATLAS TC HOLDINGS LLC       By /s/ Stephen M.
Kadenacy     Name: Stephen M. Kadenacy     Title: Chief Executive Officer  

 

[Signature Page to Closing Payment Letter]

 

 

4





 



